      Case 1:06-cr-00248-NONE Document 81 Filed 05/06/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     EDWARD VASQUEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 1:06-cr-00248-NONE
12                     Plaintiff,                     STIPULATION TO CONTINUE STATUS
                                                      CONFERENCE; ORDER
13    vs.
                                                      Date: August 10, 2020
14    EDWARD VASQUEZ,                                 Time: 2:00 p.m.
                                                      Judge: Duty Magistrate
15                     Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney David Gappa, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Edward Vasquez, that the status conference
20   currently scheduled for May 14, 2020, at 2:00 p.m. may be continued to August 10, 2020, at 2:00
21   p.m.
22          Defense counsel has retained and is working with an expert to evaluate the test results in
23   this case. See Dkt. #68. Relatedly, the parties have been in discussions regarding additional
24   discovery to facilitate the defense expert’s review of the test results in this case. The parties are
25   requesting the continuance above so that the parties can further discussions related to discovery
26   and so that the expert may review the test results and reports in this case and produce a report
27   containing the expert’s analysis and findings.
28          Additionally, in light of the public health concerns cited by this Court in its General
      Case 1:06-cr-00248-NONE Document 81 Filed 05/06/20 Page 2 of 2


 1   Orders addressing the evolving COVID-19 pandemic, and for the reasons set forth therein, the
 2   parties further agree that this matter should be continued so as to minimize public health
 3   concerns relating to the COVID-19 pandemic.
 4
                                                  Respectfully submitted,
 5
 6                                                McGREGOR W. SCOTT
                                                  United States Attorney
 7
 8   Date: May 6, 2020                            /s/ David Gappa
                                                  DAVID GAPPA
 9                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
10
11                                                HEATHER E. WILLIAMS
                                                  Federal Defender
12
13   Date: May 6, 2020                            /s/ Reed Grantham
                                                  REED GRANTHAM
14                                                Assistant Federal Defender
                                                  Attorney for Defendant
15                                                EDWARD VASQUEZ
16
17
18                                              ORDER
19            IT IS SO ORDERED. The status conference currently scheduled for May 14, 2020, at
20   2:00 p.m. is hereby continued to August 10, 2020, at 2:00 p.m. before Magistrate Judge Sheila
21   K. Oberto.
22   IT IS SO ORDERED.
23
         Dated:        May 6, 2020                            /s/ Barbara   A. McAuliffe          _
24                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28

      Vasquez – Stipulation to Continue               2
                Status Conference
